MEMORANDUM *
Irvin Cepi appeals his conviction of crimes committed on an Indian reservation: two species of felony murder, as well sexual abuse resulting in the death of Charlotte Brown. At trial he testified to his intoxication and asked that the jury be instructed that intoxication could have prevented him from having a specific intent to commit these crimes. We need not decide whether these offenses did require specific intent. In the same trial Cepi was convict*742ed of four other related crimes including first degree murder and conspiracy to commit murder. The court instructed the jury that it must find Cepi had a specific intent to commit those crimes. There is no reason to believe that the jury would have done otherwise if told it must find that Cepi had specific intent as to the crimes he appeals.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.